Title: Joel Yancey to Thomas Jefferson, 27 May 1820
From: Yancey, Joel
To: Jefferson, Thomas


					
						Dear Sir
						
							Bedford
							27 May 1820
						
					
					Your letter of the 20th Inst did not reach me, till night before last, and early yesterday morning, I sent an express to Mr Hepburn with a letter informing him, what you desired me to tell him, he did not, write, but requested the messenger, that I would let you Know, that it was impossible for him to leave the work which had engaged, and which was nearly compleated, for Mr Clay and Jo: Slaughter and, that he was extreamly Sorry that he could not go down for several weeks, and that he hoped, as he was anxious to see you, that your visit to us, might not be delayed on that account, that he was makeing every exertion in his power, to comply with his engagements, and very desireous of going down as Soon as possible, and he thought if you should come up, it was more than probable he would be able to go down about the time that you would, and in set in to work, immediately on your return home, I am surprised that Mr Gibson has not acknowledged the recpt of your Tobo as he must have receivd it early in april tho. it is probable, he has sent mr Robertson a receipt for it, as I got him to ship the Tobo for me. the 2 last Hhds that was prized both very inferior, and light, I was compelld to sell in Lynchburg, for bread and I am still very hard run, grain is very scarce, and confidence so compleatly destroyed between man & man
					that it is with utmost difficulty, any can be be had without the Cash, and if credit is obtain,d, the moment it becomes due, you are harrassed to death almost till it is paid, this liberty I beg you will excuse, as nothing will ever induce me to take any  liberties of that sort with your property, without instructions, but we must grain we have must have, and I get could not get it, without agreeing to give enormous prices on credit and I had no other possible way of raising money, but by selling those two hhds—I Sent Mr Gibson 7 Hhds, which I think containd upwards 10,000 ℔ of good Tobo
					
						I am with Highest respect Yr mo obt Servt
						
							Joel Yancey
						
					
				